Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

Response to Arguments
Applicant's arguments with respect to claims 21-40 have been considered but are moot in view of the new ground(s) of rejection. Applicant’s arguments are directed to the amended subject matter; new prior art is provided below. Claims 27, 28, 35, and 36 are objected.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-26, 29-34, and 37-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pettay et al. US 10009474 B1 (hereinafter Pettay) in view of Boyd US .
Re claim 21, Pettay teaches 
Claim 21 (New): A computer-implemented method for generating notes for a meeting based on participant actions and machine learning, the method comprising: 
receiving, over an electronic communications network, meeting data from a plurality of participant devices participating in an online meeting, the meeting data including audio data generated during the online meeting from the plurality of participant devices, and the meeting data including an audio time stamp of when audio of the audio data occurred; (timestamps for each participant at their own device in a conference col 5 lines 57-67, fig. Ib-c, fig. 2... user identifiers as a name col 4 lines 51-64...)
continuously generating, by at least one server when receiving meeting data, text data based on the received audio data from each participant device of the plurality of participant devices, the text data being a transcription of audio captured during the online meeting and text data including the audio time stamp of when the audio corresponding to the text data was captured; (server as shown... timestamps for each participant at their own device in a conference col 5 lines 57-87, fig. ib-c, fig. 2... user identifiers as a name coi 4 lines 51-84...)
transmitting, to the plurality of participant devices, the continuously generated text data to the plurality of participant devices participating in the online meeting; (sending edited, highlighted, or selected information to users, a confirmation is in the form of an edit since a user is confirming a correction is needed, selection can be a highlight so that other recipients can see any of edit or highlighting etc. i.e. changes col 4 line 64 to col 5 line 24)
receiving, from at least one participant device of the plurality of participant devices, a selection of at least a portion of the text data; and  Application No. 16/682,100Docket No.: 215786-0128-01-US-594465 Amendment dated March 30, 2020Page 3 (selection can be a highlight so that other recipients can see any of edit or highlighting etc. i.e. changes col 4 line 64 to col 5 line 24)Reply to Office Action of January 16, 2020
transmitting, to the plurality of participant devices participating, the selection of the at least the portion of the text data.  (sending edited, highlighted, or selected information to users, a confirmation is in the form of an edit since a user is confirming a correction is needed, selection can be a highlight so that other recipients can see any of edit or highlighting etc. i.e. changes col 4 line 64 to col 5 line 24)
Boyd teaches highlighting (Boyd 0047, 0062, 0066, 0088)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Pettay to incorporate the above claim limitations as taught by Boyd to allow for highlighted information to show important information to invited users or recipients, thereby improving Pettay such that other users can be notified using a highlight such that a selection is requested as expressly taught in Boyd.

However, the combination fails to teach
wherein text data that comprises at least one of a predetermined time-based keyword or a predetermined time-based phrase causes generation of a time-based segment for a predetermined time around the at least one of the predetermined time-based keyword or the predetermined time-based phrase, wherein the predetermined time is based on an audio time stamp Page 2 of 21 4816-7133-5359 viApplication No. 16/682,100Attorney Docket No. 403064-US-CNT/28841.342549 Response Filed 12/01/2020 Reply to Office Action of: 06/02/2020 when the at least one of the predetermined time-based keyword or the predetermined time-based phrase was captured; (Goldman time before and after keyword i.e. time around captured as audio and text 0006, 0008, 0039-0043, with fig. 3a-3e)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Pettay to incorporate the above claim 


Re claims 22, 30, and 38, Pettay teaches
Claim 22 (New): The method according to claim 21, wherein receiving the selection of the at least the portion of the text data includes: receiving, from the at least one participant device, an edit to at least a portion of the text data of the transcription of audio captured during the online meeting, and wherein transmitting the selection of the at least the portion of the text data includes: transmitting, to the plurality of participant devices participating, the edit to the at least the portion of the text data.  (sending edited, highlighted, or selected information to users, a confirmation is in the form of an edit since a user is confirming a correction is needed, selection can be a highlight so that other recipients can see any of edit or highlighting etc. i.e. changes col 4 line 64 to col 5 line 24)


Re claims 23, 31, and 39, Pettay teaches
Claim 23 (New): The method according to claim 21, wherein receiving the selection of the at least the portion of the text data includes: receiving, from the at least one participant device, a confirmation of that the transcription of audio captured during the online meeting is correct, and wherein transmitting the selection of the at least the portion of the text data includes: transmitting, to the plurality of participant devices participating, the confirmation of that the transcription.  (sending edited, highlighted, or selected information to users, a confirmation is in the form of an edit since a user is confirming a correction is needed, selection can be a highlight so that other recipients can see any of edit or highlighting etc. i.e. changes col 4 line 64 to col 5 line 24)


Re claims 24, 32, and 40, Pettay teaches
Claim 24 (New): The method according to claim 21, wherein receiving the selection of the at least the portion of the text data includes: (sending edited, highlighted, or selected information to users, a confirmation is in the form of an edit since a user is confirming a correction is needed, selection can be a highlight so that other recipients can see any of edit or highlighting etc. i.e. changes col 4 line 64 to col 5 line 24)


Re claims 25 and 33, Pettay fails to teach
Claim 25 (New): The method according to claim 24, further comprising: generating, based on the highlight to the at least the portion of the text data, at least one of an action item and a follow-up action.  (Boyd 0047, 0062, 0066, 0088)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Pettay to incorporate the above claim limitations as taught by Boyd to allow for highlighted information to show important 


Re claims 26 and 34, Pettay fails to teach
Claim 26 (New): The method according to claim 25, wherein the follow-up action includes one or more of a calendar invite and a reminder based on the highlight to the at least the portion of the text data. (Boyd 0047, 0062, 0066, 0088)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Pettay to incorporate the above claim limitations as taught by Boyd to allow for highlighted information to show important information to invited users or recipients, thereby improving Pettay such that other users can be notified using a highlight such that a selection is requested as expressly taught in Boyd.


Re claim 29, Pettay teaches 
29. (Currently Amended) A system for generating smart notes for a meeting based on participant actions and machine learning, the system including: a data storage device that stores instructions for generating smart notes for a meeting based on participant actions and machine learning; and a processor configured to execute the instructions to perform a method including: (participant at their own device in a conference col 5 lines 57-67, fig. Ib-c, fig. 2... user identifiers as a name col 4 lines 51-64...)
receiving, over an electronic communications network, meeting data from a plurality of participant devices participating in an online meeting, the meeting data including audio data generated during the online meeting from the plurality of participant devices, and the meeting data including an audio time stamp of when audio of the audio data occurred; (timestamps for each participant at their own device in a conference col 5 lines 57-67, fig. Ib-c, fig. 2... user identifiers as a name col 4 lines 51-64...)
continuously generating, when receiving meeting data, text data based on the received audio data from each participant device of the plurality of participant devices, the text data being a transcription of audio captured during the online meeting and text data including the audio time stamp of when the audio corresponding to the text data was captured; (server as shown... timestamps for each participant at their own device in a conference col 5 lines 57-87, fig. ib-c, fig. 2... user identifiers as a name coi 4 lines 51-84...)

However, Pettay fails to teach
determining whether the generated text data includes at least one of a predetermined time-based keyword [[and]] or a predetermined time-based phrase;Page 7 of 21 (Boyd keyword search or simply the highlighting of a keyword as emphasis 0047, 0062, 0066, 0088)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Pettay to incorporate the above claim limitations as taught by Boyd to allow for highlighted information, location, time, and content data to show important information concisely to invited users or recipients, thereby improving Pettay such that other users can be notified using a highlight for location, time, and content data such that a selection is requested as expressly taught in Boyd.

However, the combination fails to teach
generating, when the generated text data includes the at least one of the predetermined time-based keyword [[and]] or the predetermined time-based phrase, a time-based segment for a predetermined time around the at least one of the predetermined time-based keyword [[and]] or the predetermined time-based phrase, the time-based segment including the generated text data from the predetermined time around the at least one of the predetermined time-based keyword [[and]] or the predetermined time-based phrase, wherein the predetermined time is based on an audio time stamp when the at least one of the predetermined time-based keyword or the predetermined time-based phrase was captured; and (Goldman time before and after keyword i.e. time around captured as audio and text 0006, 0008, 0039-0043, with fig. 3a-3e)
generating, for each time-based segment, a follow-up action, the follow-up action including one or more of a calendar invite [[and]] or a reminder based on the generated text data of the time-based segment. (Goldman reminder in a calendar system identified in surrounding text by a keyword, time before and after keyword i.e. time around captured as audio and text 0006, 0008, 0039-0043, with fig. 3a-3e)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Pettay to incorporate the above claim limitations as taught by Boyd to allow for capture of related data adjacent to a keyword such that key data is not missed during the meeting such as scheduling thereof, wherein an action or event is the verbal command itself converted or transduced into the execution thereof e.g. calendar entry, such that the combination now no longer discards surrounding text/audio as noise thereby increasing accuracy and speed.


Claim 37 (New): A computer-readable storage device storing instructions that, when executed by a computer, cause the computer to perform a method for generating smart notes for a meeting based on participant actions and machine learning, the method including: 
(timestamps for each participant at their own device in a conference col 5 lines 57-67, fig. Ib-c, fig. 2... user identifiers as a name col 4 lines 51-64...)
continuously generating, by at least one server when receiving meeting data, text data based on the received audio data from each participant device of the plurality of participant devices, the text data being a transcription of audio captured during the online meeting and text data including the audio time stamp of when the audio corresponding to the text data was captured; (server as shown... timestamps for each participant at their own device in a conference col 5 lines 57-87, fig. ib-c, fig. 2... user identifiers as a name coi 4 lines 51-84...)

However, Pettay fails to teach
(Boyd keyword search or simply the highlighting of a keyword as emphasis 0047, 0062, 0066, 0088)
generating a summary of the meeting including the emphasis segment. (Boyd content summary 0047, 0062, 0066, 0088)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Pettay to incorporate the above claim limitations as taught by Boyd to allow for highlighted information, location, time, and content summary to show important information concisely to invited users or recipients, thereby improving Pettay such that other users can be notified using a highlight for location, time, and content summary such that a selection is requested as expressly taught in Boyd.

However, the combination fails to teach
determining whether the generated text data includes at least one of a predetermined emphasis keyword [[and]] or a predetermined emphasis phrase; generating, when the generated text data includes the at least one of the predetermined emphasis keyword [[and]] or the predetermined emphasis phrase, an emphasis segment for a predetermined time around the at least one of the predetermined emphasis keyword [[and]] or the predetermined emphasis phrase, the wherein the predetermined time is based on an audio time stamp when the at least one of the predetermined time-based keyword or the predetermined time-based phrase was captured; (Goldman time before and after keyword i.e. time around captured as audio and text 0006, 0008, 0039-0043, with fig. 3a-3e)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Pettay to incorporate the above claim limitations as taught by Boyd to allow for capture of related data adjacent to a keyword such that key data is not missed during the meeting such as scheduling thereof, wherein an action or event is the verbal command itself converted or transduced into the execution thereof e.g. calendar entry, such that the combination now no longer discards surrounding text/audio as noise thereby increasing accuracy and speed.


Allowable Subject Matter
Claims 27, 28, 35, and 36 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/01/20 has been entered.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL COLUCCI whose telephone number is (571)270-1847.  The examiner can normally be reached on M-F 9 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on (571)-272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL COLUCCI/Primary Examiner, Art Unit 2658                                                                                                                                                                                                        (571)-270-1847

Michael.Colucci@uspto.gov